October 22, 2010


Mr. Patrick Gregory O'Brien
Akin Gump Strauss Hauer & Feld, LLP.
1700 Pacific Ave. Suite 4100
Dallas, TX 75201


Mr. Jay L. Nye
Attorney at Law
3364 Guthrie
El Paso, TX 79930
Mr. James P. Sullivan
Assist. Attorney General
Office of the Attorney General
P.O. Box 12548 MC 059
Austin, TX 78711

RE:   Case Number:  09-0465
      Court of Appeals Number:  08-07-00132-CV
      Trial Court Number:  2005-5667

Style:      JAMES LEE SWEED
      v.
      JAY L. NYE ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Gilbert     |
|   |Sanchez         |
|   |Ms. Denise      |
|   |Pacheco         |